Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-40 are pending. Claims 1-20 are canceled by Applicant.
Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO AIR
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 26, 30, 35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ayoub (US 9,940,123) (as previously cited) in view of Cheng et al. (US 2013/0174144) (hereinafter Cheng as previously cited) in view of Manley et al. (US 2013/0097244) (hereinafter Manley).

As per claim 21, Ayoub teaches the invention substantially as claimed including a method of executing firmware in a virtualized processing device (fig. 1, block 130; col. 3, ll. 53-63; col. 4, ll. 15-21; fig. 13, block 1304), the method comprising: 
	for a first client (fig. 13, block 1302) of the virtualized processing device, executing a first firmware (fig. 1, block 138) for the first client on the virtualized processing device (col. 14, ll. 5-24 and col. 20, ll. 14-29 execute firmware);
	in response to a trigger (col. 5, ll. 9-16 and col. 18, ll. 65-67 to col. 19, ll. 1-7), stopping execution of the first firmware on the virtualized processing device and starting execution of a stop running current version of firmware and start running updated version of the firmware).

Ayoub does not explicitly teach the first firmware being designated as firmware for the first client and not for the second client, that the trigger is detecting a virtualization context switch from the first client to a second client of the virtualized processing device, and the second firmware being designated as firmware for the second client and not for the first client.

However, Cheng teaches that the trigger is detecting a virtualization context switch from the first client to a second client of the virtualized processing device (abstract; [0011]; [0027]; [0031]).

Cheng and Ayoub are both concerned with switching data within a virtualization environment. Ayoub teaches switching firmware while Cheng teaches switching virtual machine contexts. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ayoub in view of Cheng because it would provide for a way to update code including firmware within a virtualized context switching environment.

Ayoub and Cheng do not explicitly teach the first firmware being designated as firmware for the first client and not for the second client, and the second firmware being designated as firmware for the second client and not for the first client.

However, Manley teaches the first firmware being designated as firmware for the first client and not for the second client, and the second firmware being designated as firmware for the second client and not for the first client ([0005]).

Manley and Ayoub are both concerned with firmware. Ayoub teaches updating firmware while Manley also teaches updating firmware. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ayoub and Cheng in view of Manley because it would allow for a device to access a different firmware version from the memory, stop running the first version, and start running the second version without restarting the device.

As per claim 26, Cheng teaches in response to the virtualization context switch, stopping work associated with the first client on the virtualized processing device (abstract; [0011]; [0027]) and starting work associated with the second client on the virtualized processing device ([0031]).

As per claim 30, it has similar limitations as claim 21 and is therefore rejected using the same rationale.

As per claim 35, it has similar limitations as claim 26 and is therefore rejected using the same rationale.

As per claim 39, it has similar limitations as claim 21 and is therefore rejected using the same rationale.

Claims 22, 24, 31, 33, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ayoub in view of Cheng in view of Manley as applied to claims 21, 30, and 39 above, and further in view of Miyauchi et al. (US 2014/0108776) (hereinafter Miyauchi as previously cited).

As per claim 22, Ayoub, Cheng, and Manley do not explicitly teach wherein the first client corresponds to a first virtual function.

However, Miyauchi teaches wherein the first client corresponds to a first virtual function ([0180]-[0181]; [0243]; [0332]).

Miyauchi and Ayoub are both concerned with virtual computing environments. Ayoub teaches virtualization clients while Miyauchi teaches virtual functions associated with virtual machines. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ayoub, Cheng, and Manley in view of Miyauchi because it would provide for a way to activate virtual machines within the virtualization environment.

As per claim 24, Miyauchi teaches wherein the second client corresponds to a second virtual function ([0180]-[0181]; [0243]; [0332]).

As per claim 31, it has similar limitations as claim 22 and is therefore rejected using the same rationale.

As per claim 33, it has similar limitations as claim 24 and is therefore rejected using the same rationale.

As per claim 40, it has similar limitations as claim 22 and is therefore rejected using the same rationale.

Claims 23, 25, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ayoub in view of Cheng in view of Manley in view of Miyauchi as applied to claims 22, 24, 31, and 33 above, and further in view of Ray et al. (US 2018/0293776) (hereinafter Ray as previously cited).

As per claim 23, Ayoub, Cheng, and Manley do not explicitly teach wherein the first virtual function corresponds to a first virtual machine and in the first time period, the virtualized processing device is configured to perform work for the first virtual machine.

However, Miyauchi teaches wherein the first virtual function corresponds to a first virtual machine ([0180]-[0181]; [0243]; [0332]).

Miyauchi and Ayoub are both concerned with virtual computing environments. Ayoub teaches virtualization clients while Miyauchi teaches virtual functions associated with virtual machines. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ayoub, Cheng, and Manley in view of Miyauchi because it would provide for a way to activate virtual machines within the virtualization environment.

Ayoub, Cheng, Manley, and Miyauchi do not explicitly teach and in the first time period, the virtualized processing device is configured to perform work for the first virtual machine.

However, Ray teaches and in the first time period, the virtualized processing device is configured to perform work for the first virtual machine ([0149] and [0158] VM commands are submitted to the GPU for its time-slice).

Ray and Ayoub are both concerned with virtualized computing environments. Ayoub teaches starting and stopping firmware while Ray teaches efficient graphics virtualization. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ayoub, Cheng, Manley, and Miyauchi in view of Ray because it would provide for a way to allow for GPUs to be assigned for exclusive use by a VM for a period of time.

As per claim 25, it has similar limitations as claim 23 and is therefore rejected using the same rationale.

As per claim 32, it has similar limitations as claim 23 and is therefore rejected using the same rationale.

As per claim 34, it has similar limitations as claim 25 and is therefore rejected using the same rationale.

Claims 27-29 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ayoub in view of Cheng in view of Manley as applied to claims 21 and 30 above in view of Sriram et al. (US 6,414,992) (hereinafter Sriram as previously cited).

As per claim 27, Ayoub, Cheng, and Manley do not explicitly teach wherein: the first firmware and the second firmware include instructions for controlling a hardware accelerator of the virtualized device.

However, Sriram teaches wherein: the first firmware and the second firmware include instructions for controlling a hardware accelerator of the virtualized device (col. 11, ll. 43-56 video encoder preprocessor may be implemented by a combination of firmware and hardware accelerators).

Sriram and Ayoub are both concerned with firmware. Ayoub teaches updating firmware while Sriram teaches implementing a video encoder preprocessor with at least firmware. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing 

As per claim 28, Ayoub, Cheng, and Manley do not explicitly teach wherein: the first firmware and the second firmware include instructions to process data for the virtualized device.

However, Sriram teaches wherein: the first firmware and the second firmware include instructions to process data for the virtualized device (col. 11, ll. 43-56 video encoder preprocessor may be implemented by a combination of firmware and hardware accelerators).

Sriram and Ayoub are both concerned with firmware. Ayoub teaches updating firmware while Sriram teaches implementing a video encoder preprocessor with at least firmware. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ayoub, Cheng, and Manley in view of Sriram because it would provide for a way to optimize video encoding.

As per claim 29, Ayoub, Cheng, and Manley do not explicitly teach wherein the virtualized device includes a hardware-accelerated video encoder.

However, Sriram teaches wherein the virtualized device includes a hardware-accelerated video encoder (col. 11, ll. 43-56 video encoder preprocessor may be implemented by a combination of firmware and hardware accelerators).

Sriram and Ayoub are both concerned with firmware. Ayoub teaches updating firmware while Sriram teaches implementing a video encoder preprocessor with at least firmware. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ayoub, Cheng, and Manley in view of Sriram because it would provide for a way to optimize video encoding.

As per claim 36, it has similar limitations as claim 27 and is therefore rejected using the same rationale.

As per claim 37, it has similar limitations as claim 28 and is therefore rejected using the same rationale.

As per claim 38, it has similar limitations as claim 29 and is therefore rejected using the same rationale.

Response to Amendment
The amendment filed on 02/18/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is all of the amendments made to claims 21, 30, and 39. More specifically, Applicant contends that the amendments are supported by paragraph [0052] of the Specification as filed. The examiner respectfully disagrees. The aforementioned paragraph [0052] merely describes different versions of firmware capable of being executed for different 

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 5712723721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            February 26, 2021